Case 6:16-cv-01206-JCB-KNM Document 194 Filed 02/09/21 Page 1 of 2 PageID #: 1069




                                     No. 6:16-cv-01206

                              Gregory Dewayne Tennyson,
                                       Plaintiff,
                                          v.
                                  Bruce Hatton et al.,
                                      Defendants.


                                         ORDER

                 Plaintiff Gregory Tennyson filed this civil rights lawsuit
              pursuant to 42 U.S.C. § 1983 complaining of alleged violations
              of his constitutional rights. The case was referred to Untied
              States Magistrate Judge K. Nicole Mitchell pursuant to 28
              U.S.C. § 636(b).
                  Having conducted a proceeding in the form and manner
              prescribed by 28 U.S.C. § 636(b)(1) and (3), the magistrate
              judge recommended that the lawsuit be dismissed. Plaintiff
              filed a document styled as a notice of appeal, which was erro-
              neously denoted as objections on the docket sheet. Doc. 193.
              This filing did not contain any substantive objections to the
              magistrate judge’s recommendation. See id. Therefore, no
              timely objections to the magistrate judge’s recommendation
              has been filed. See Douglass v. United States Servs. Auto. Ass’n,
              79 F.3d 1415, 1420 (5th Cir. 1996) (en banc).
                  Having reviewed the magistrate judge’s report, and being
              satisfied that it contains no clear error, the court accepts its
              findings and recommendation. The motions for summary
              judgment of defendants Bryce Hatton (Doc. 172) and Clayton
              Taylor (Doc. 174) are granted. The court orders that the above
              styled civil action is dismissed with prejudice as to all of
              plaintiff’s claims except for his state law claims against Sheriff
              Larry Smith and the Smith County Sheriff’s Department.
              These claims are dismissed with prejudice as to their being
Case 6:16-cv-01206-JCB-KNM Document 194 Filed 02/09/21 Page 2 of 2 PageID #: 1070




              refiled in federal court, but without prejudice to the plaintiff’s
              right to proceed on these claims in state court. The statute of
              limitations on these state law claims is suspended for 30 days
              following the entry of final judgment. Any motions that may
              be pending in this civil action are hereby denied.
                                   So ordered by the court on February 9, 2021.



                                                  J. C AMPBELL B ARKER
                                                United States District Judge




                                            -2-
